DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner note: the following amendment correct apparent typographical errors.

The application has been amended as follows: 

Claim 1, line 22 ---- drop of feed material is within a desired range. [[range ;.]] ----

Claim 23 ---- The apparatus of claim 22, wherein the first radiation beam has a wavelength between 290 nm and 385 nm, and the [[first]] second radiation beam has a wavelength between [[the]] 385 nm and 405 nm. ---





Allowable Subject Matter
Claims 1- 3, 5, 6, 8-10, 21-23, 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites an optical sensor configured to monitor the drop of feed material, wherein the controller is configured receive a signal from the sensor to operate the first energy source based on the signal to cure the exterior surface of the drop of feed material such that a diameter of the drop of feed material is within a desired range.
Gothait et al. (US 2006/0111807, hereinafter Gothait) teaches a controller 62, Fig. 1, configured to measure drop volume, step 330, and replace the printing head or modify other properties if the drop size is outside the desired range, step 350, Fig. 3, [0097]-[0100]. Gothait teaches a curer 56 to be operated by controller 62 after calibration of drop size, see [0044], Fig. 3. However, claim 1 recites a controller configured to... cure an interior volume of the drop of feed material after the exterior surface of the drop is cured and before dispensing a subsequent drop. Thus, claim 1 recites a controller configured to cure an interior volume and exterior volume separately based on sensor data, which is not taught or reasonably suggested by the prior art of record. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744